 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       BAO XUYEN LE, et al.
 8                            Plaintiffs,
 9         v.                                           C18-55 TSZ

10     REVEREND DR. MARTIN LUTHER                       MINUTE ORDER
       KING, JR. COUNTY, et al.,
11
                              Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
             (1)   Defendant King County’s motion for leave to file an overlength (100-page)
     brief, docket no. 149, is GRANTED in part and DENIED in part as follows. King
15
     County may file one brief relating to all motions in limine that shall not exceed thirty (30)
     pages in length. Defendant King County Deputy Sheriff Cesar Molina’s brief concerning
16
     any separate motions in limine shall not exceed eighteen (18) pages in length. Plaintiffs’
     consolidated response to King County’s and Deputy Molina’s motions in limine shall not
17
     exceed forty-eight (48) pages in length. No reply briefs shall be filed unless requested by
     the Court. The deadline for filing all motions relating to expert testimony has already
18
     expired, and the Court will not consider any motion in limine by either King County or
     Deputy Molina to preclude or limit the testimony of plaintiffs’ expert witnesses.
19
           (2)   Plaintiffs’ brief in support of their motions in limine shall not exceed
20 eighteen (18) pages in length. King County and Deputy Molina may apportion among
   themselves in any manner that they wish the eighteen (18) pages for their response to
21 plaintiffs’ motions in limine; they may file one joint response not to exceed eighteen (18)
   pages in length, or they may file separate responses that together total eighteen (18) pages
22 or less. No reply shall be filed unless requested by the Court.

23

     MINUTE ORDER - 1
 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 30th day of April, 2019.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
